DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 1/18/22 is acknowledged and entered. Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (English translation of the publication of Korean application 102011008826, previously cited).1	Regarding claims 1, 6 and 11, Lee teaches an object recognition method, mobile terminal and non-transitory computer readable medium applied to a mobile terminal with a camera, the method, mobile terminal and non-transitory computer readable medium comprise: 	acquiring a first image (page 11,2 6th paragraph) through the camera in a first operating state in a case where the mobile terminal is in a screen-off state (page 12, 4th paragraph, see also page 13, 1st paragraph and additional discussion below); 	if the first image has image characteristics of a target object type, controlling the camera to enter a second operating state, and acquiring a second image through the camera in the th paragraph); and 	if it is recognized that the second image includes an incomplete image with the image characteristics of the target object type, outputting prompt information for indicating that the second image is incomplete (page 14, 6th paragraph), wherein 	an operating power of the camera in the second operating state is higher than an operating power of the camera in the first operating state (page 16, 6th paragraph).	Regarding claims 2 and 7, Lee teaches the outputting the prompt information for indicating that the second image is incomplete comprises: 	controlling a partial region of the screen of the mobile terminal to be lit up (page 13, 6th paragraph), and 	displaying the second image in the partial region; or 	controlling the screen of the mobile terminal to be lit up, and displaying the second image on the screen of the mobile terminal.
Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. Applicant argues that Lee fails to teach “a case where the mobile terminal is in a screen-off state.” Applicant’s Remarks dated 1/18/22, pages 9-12. However, Lee teaches this limitation.	Page 13, 1st paragraph discusses a transparent liquid crystal display. Light is transmitted when the display is off. This disclosure along with the disclosure of the other cited portions of 3 6th paragraph, page 12, 4th paragraph, and page 14, 6th paragraph, teach “acquiring a first image through the camera in a first operating state in a case where the mobile terminal is in a screen-off state.”	The remaining dependent claims are either rejected or objected to for the reasons set forth above.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See Non-patent literature dated 10/22/21.
        2 The machine translation did not include the paragraph numbers. The page/paragraph citations are based on the page numbers in the attached copy of the document. The paragraphs are the paragraphs appearing on the right column of the document.
        3 The machine translation did not include the paragraph numbers. The page/paragraph citations are based on the page numbers in the attached copy of the document. The paragraphs are the paragraphs appearing on the right column of the document.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.